DETAILED ACTION
Applicant's amendment, filed 22 June 2021, is acknowledged.  Claims 5, 8, 9, 12-15, 17, 23-25, 28-31, 33, 34, 37-48, 50, and 51 have been cancelled.  Claims 10, 11, 16, 18-20, 26, 32, 35, 36, and 49 have been amended.  No claims have been added.  Claims 1-4, 6, 7, 10, 11, 16, 18-22, 26, 27, 32, 35, 36, and 49 are pending and under consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 22 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11021538 (PTO-892) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lingyin Ge on 10 August 2021.

Claims 7 and 32 of the application has been amended as follows: 

Claim 7 (Currently Amended) The scFv of claim 6, comprising a heavy chain variable region comprising the amino acid sequence as set forth [[is]] in SEQ ID NO: 8, and a light chain variable region comprising the amino acid sequence as set forth [[is]] in SEQ ID NO: 2. 

Claim 32 (Currently Amended) The method according to claim 26, wherein the cancer is melanoma, non-small cell lung cancer, or prostate cancer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and terminal disclaimer obviated the previous objections and rejections of record.  The Examiner’s amendment addresses minor informalities in the claim language.  
The claims recite one of three antibodies that bind human CTLA-4 and that comprise variable heavy and variable light chain regions comprising six complementarity determining regions (CDRs) that are defined by particular amino acid sequences.  An updated search of the prior art did not identify an antibody comprising any of these sets of six CDR sequences or nucleic acids encoding the CDR sets.  
Claims 1-4, 6, 7, 10, 11, 16, 18-22, 26, 27, 32, 35, 36, and 49 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643